DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 2-12 are objected to because of the following informalities:  
Claim(s) 2-12 recite a phrase “the device according to”. The Examiner suggests amending the phrase to recite “the electronic determination device according to” to restore clarity. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sartler et al. (US 20150355259; hereinafter Sartler) in view of Maeda et al. (EP 1643626).
Regarding claim 1, Sartler teaches in figure(s) 1-6 An electronic determination device (motor drive 10; fig. 1) for determining at least one characteristic parameter of a connection set connected between a converter and an electric machine, 
the converter (rectifier 30, inverter 50; fig. 1) including first and second input terminals (input terminals +, -), at least two output terminals (output terminals sets {U,V,W}, {AC lines to load 6}) and, for each output terminal, a switching branch with first and second switching half-branches (switch sets [{S7,S10},{S8, S11},{S9,S12}], [{S1,S4},{S2, S5},{S3,S6}]) connected in series between the two input terminals and connected to each other at an intermediate point ({U,V,W}, {AC lines to load 6})), the first switching half-branch being connected to the first input terminal (+) and the second switching half-branch being connected to the second input terminal (-), the intermediate (switching devices S1-S12); 

    PNG
    media_image1.png
    701
    525
    media_image1.png
    Greyscale

the connection set including a filter (filter 20; para. 16 - the capacitor degradation detection and identification methods and apparatus of the present disclosure can separately or in combination be employed for detecting degradation of trap filter or output filter capacitor components, such as in an LC or LCL filter circuit (not shown) connected between the inverter AC outputs and a driven load 6, including one or more inductors connected in series between the inverter 50 and the load 6 and a bank of capacitors individually connected to at least one of the AC lines, whether in a delta configuration or in a Y configuration) connected to the output terminals and a cable (AC lines 10 [Wingdings font/0xDF] [Wingdings font/0xE0] 3,6) connected between the filter and the electric machine (load 6, transformer 3); the cable including, for each output terminal, a respective electrical conductor (AC lines 10 [Wingdings font/0xDF] [Wingdings font/0xE0] 3,6); the filter including, for each output terminal, a respective electromagnetic coil (inductor coils Lu…v, La…c) connected to said output terminal and a respective capacitor (capacitors Cab,Cbc,Cca) connected to said coil in (a,b,c), in derivation with respect to said coil and to the respective conductor of the cable; 
the electronic determination device (motor drive 10) comprising: 
- a generation module (drive controller 60) configured to generate a voltage pulse through the connection set, by controlling the converter switches (S1-S12) and each device switch; 
- an acquisition module (degradation detection circuit 70) configured to acquire measurements of respective current and voltage through the filter (para. 25 - sampling and conversion of the measured filter circuit voltages v.sub.ab, v.sub.bc and v.sub.ca and filter branch currents i.sub.a, i.sub.b and i.sub.c, with the converters 82 providing converted digital values v.sub.ab, v.sub.bc and v.sub.ca representing the line-to-line voltages provided to the delta-connected capacitor bank, as well as converted digital values i.sub.a, i.sub.b and i.sub.c representing the measured filter circuit branch currents; fig. 5), further (thru 78) to the generation of the respective voltage pulse; and 
- a calculation module (up 71) configured to calculate at least one characteristic parameter (impedance and capacitor degradation; see para. 34 -  programmed processor 71 as described herein using program instructions for filter capacitor degradation detection or identification; para. 35 - a filter capacitor impedance value Z is computed at 108 according to the fundamental frequency f) of the connection set according to the respective current and voltage measurements.
Sartler does not teach explicitly - for each output terminal, a device switch configured to be connected to the respective capacitor; 
(terminals 3A,3B,3C; fig. 1), a device switch (switches 6U,6V,6W) configured to be connected to the respective capacitor (7U,7V,7W); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sartler by having for each output terminal, a device switch configured to be connected to the respective capacitor as taught by Maeda in order to improve efficiency by adding controllability to the capacitor as evidenced by "compressor drive apparatus … the two-way switches are turned on/off to repeatedly and alternately charge and discharge the capacitors through the reactors, thereby reducing high frequency current components and improving the input power factor" (abstract of Maeda).

Regarding claim 2, Sartler teaches in figure(s) 1-6 the device according to claim 1, wherein each characteristic parameter is chosen from among the group consisting of: 
a characteristic impedance of a respective conductor of the cable; 
a propagation time associated to a respective conductor of the cable; 
a parasitic capacitance of a respective conductor of the cable; 
an inductance of a respective electromagnetic coil of the filter; 
a capacitance of a respective capacitor of the filter (clm. 2 - filter capacitor impedance value at least partially according to a fundamental input frequency of a voltage or current in the filter circuit; 108 in fig. 5); and 
a resonance frequency.

Regarding claim 3, Sartler teaches in figure(s) 1-6 the device according to claim 1, wherein the generation module is configured to generate the voltage pulse through a respective output terminal, by controlling: 
- a respective converter switch of the first switching half-branch for said output terminal to close, and 
- a respective converter switch of the second switching half-branch for said output terminal to open, with the respective converter switch of said first switching half-branch being initially open and the respective converter switch of said second switching half- branch being initially closed before said controlling (para. 17 - inverter switching control signals 66a provided by an inverter switching component 66 of the drive controller 60, which generates the signals 66a according to any suitable pulse width modulation technique to convert DC power from the link circuit 40 to provide variable frequency, variable amplitude AC output power to the motor load 6.).

Regarding claim 4, Sartler teaches in figure(s) 1-6 the device according to claim 1, wherein if the at least one characteristic parameter is among a characteristic impedance of the connection set (para. 27 - capacitor impedance value Z is computed by an impedance computation component 92 based at least partially on a nominal capacitance value 93 (Cnom) and a system operating frequency “f”.), wherein the electronic determination device is according to claim 1.

Regarding claim 12, Sartler teaches in figure(s) 1-6 the device according to claim 1, wherein the converter is a N-level converter (para. 15 - voltage source converter (VSC) having an intermediate DC link circuit 40), each switching half- branch including converter switch. N being an integer greater than or equal to 2.

Regarding claim 13, Sartler teaches in figure(s) 1-6 a power supply chain for an electric machine, the power supply chain comprising:
- a converter (rectifier 30, inverter 50; fig. 1) including first and second input terminals (input terminals +, -), at least two output terminals (output terminals sets {U,V,W}, {AC lines to load 6}) and, for each output terminal, a switching branch with first and second switching half-branches (switch sets [{S7,S10},{S8, S11},{S9,S12}], [{S1,S4},{S2, S5},{S3,S6}]) connected in series between the two input terminals and connected to each other at an intermediate point ({U,V,W}, {AC lines to load 6})), the first switching half-branch being connected to the first input terminal (+) and the second switching half-branch being connected to the second input terminal (-), the intermediate point being connected to said output terminal, each switching half- branch including at least one converter switch (switching devices S1-S12); 
- a connection set (filter 20; para. 16 - the capacitor degradation detection and identification methods and apparatus of the present disclosure can separately or in combination be employed for detecting degradation of trap filter or output filter capacitor components, such as in an LC or LCL filter circuit (not shown) connected between the inverter AC outputs and a driven load 6, including one or more inductors connected in series between the inverter 50 and the load 6 and a bank of capacitors individually connected to at least one of the AC lines, whether in a delta configuration or in a Y configuration) connected to the converter and adapted to be connected to the electric machine (load 6, transformer 3). the connection set including a filter (20) connected to the output terminals and a cable (AC lines 10 [Wingdings font/0xDF] [Wingdings font/0xE0] 3,6) connected to the filter; the cable including, for each output terminal, a respective electrical conductor (AC lines 10 [Wingdings font/0xDF] [Wingdings font/0xE0] 3,6); the filter including, for each output terminal, a respective electromagnetic coil (inductor coils Lu…v, La…c) connected to said output terminal and a respective capacitor (capacitors Cab,Cbc,Cca) connected to said coil in a connection point (a,b,c), in derivation with respect to said coil and to the respective conductor of the cable; and
- an electronic determination device (motor drive 10) for determining at least one characteristic parameter.
wherein the electronic determination device is according to claim 1.

Regarding claim 14, Sartler teaches in figure(s) 1-6 a method for determining at least one characteristic parameter of a connection set connected between a converter and an electric machine, 
the converter (rectifier 30, inverter 50; fig. 1) including first and second input terminals (input terminals +, -), at least two output terminals (output terminals sets {U,V,W}, {AC lines to load 6}) and, for each output terminal, a switching branch with first and second switching half-branches (switch sets [{S7,S10},{S8, S11},{S9,S12}], [{S1,S4},{S2, S5},{S3,S6}]) connected in series between the two input terminals and connected to each other at an intermediate point ({U,V,W}, {AC lines to load 6})), the first switching half-branch being connected to the first input terminal (+) and the second (-), the intermediate point being connected to said output terminal, each switching half- branch including at least one converter switch (switching devices S1-S12); 
the connection set including a filter (filter 20; para. 16 - the capacitor degradation detection and identification methods and apparatus of the present disclosure can separately or in combination be employed for detecting degradation of trap filter or output filter capacitor components, such as in an LC or LCL filter circuit (not shown) connected between the inverter AC outputs and a driven load 6, including one or more inductors connected in series between the inverter 50 and the load 6 and a bank of capacitors individually connected to at least one of the AC lines, whether in a delta configuration or in a Y configuration) connected to the output terminals and a cable (AC lines 10 [Wingdings font/0xDF] [Wingdings font/0xE0] 3,6) connected between the filter and the electric machine (load 6, transformer 3); the cable including, for each output terminal, a respective electrical conductor (AC lines 10 [Wingdings font/0xDF] [Wingdings font/0xE0] 3,6); the filter including, for each output terminal, a respective electromagnetic coil (inductor coils Lu…v, La…c) connected to said output terminal and a respective capacitor (capacitors Cab,Cbc,Cca) connected to said coil in a connection point (a,b,c), in derivation with respect to said coil and to the respective conductor of the cable; 
the method being implemented by an electronic determination device (motor drive 10) comprising, for each output terminal, the method comprising the following steps: 
(drive controller 60) a voltage pulse (pwm switching control voltages) through the connection set, by controlling the converter switches (S1-S12) and each device switch; 
- acquire measurements (by degradation detection circuit 70) of respective current and voltage through the filter (para. 25 - sampling and conversion of the measured filter circuit voltages v.sub.ab, v.sub.bc and v.sub.ca and filter branch currents i.sub.a, i.sub.b and i.sub.c, with the converters 82 providing converted digital values v.sub.ab, v.sub.bc and v.sub.ca representing the line-to-line voltages provided to the delta-connected capacitor bank, as well as converted digital values i.sub.a, i.sub.b and i.sub.c representing the measured filter circuit branch currents; fig. 5), further (thru 78) to the generation of the respective voltage pulse; and 
- calculate (by up 71) at least one characteristic parameter (impedance and capacitor degradation; see para. 34 -  programmed processor 71 as described herein using program instructions for filter capacitor degradation detection or identification; para. 35 - a filter capacitor impedance value Z is computed at 108 according to the fundamental frequency f) of the connection set according to the respective current and voltage measurements.
Sartler does not teach explicitly a device switch configured to be connected to the respective capacitor.
However, Maeda teaches in figure(s) 1-22 a device switch (switches 6U,6V,6W; fig. 1) configured to be connected to the respective capacitor (7U,7V,7W).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sartler by having compressor drive apparatus … the two-way switches are turned on/off to repeatedly and alternately charge and discharge the capacitors through the reactors, thereby reducing high frequency current components and improving the input power factor" (abstract).

Regarding claim 15, Sartler teaches in figure(s) 1-6 a non-transitory computer-readable medium having a computer program including software instructions stored thereon which, when executed by a processor (para. 4 - processor is further programmed to compute a voltage change value representing a voltage deviation of a measured DC equivalent voltage value and an expected DC equivalent voltage value, and to selectively identify a filter capacitor degradation condition in the filter circuit at least partially according to the voltage change value; para. 18,21 - controller 60 can be any suitable hardware, processor-executed software, processor-executed firmware, programmable logic, analog circuitry, etc. or combinations thereof which provides control signals 62a, 66a for operating the rectifier 30 and the inverter 50, and may implement other functionality associated with operation of the motor drive 10), implement the method according to the preceding claim 14.

Allowable Subject Matter

Claim(s) 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Cheng et al. (US 20130057297) discloses "method and apparatus for detecting power converter capacitor degradation using negative sequence currents".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868